DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11 reads “the first loudspeaker and the second loudspeaker in a vehicle”. Please amend the claims to read “a first loudspeaker and a second loudspeaker in a vehicle” to avoid any lack of antecedent basis and 35 USC 112 issues.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 11-14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winton et al. (US 1,324,683 herein Winton).
Regarding claim 1, Winton teaches a system for providing an immersive audio experience at an entertainment venue (read as adjusting one or more characteristics of sound output; interactive element 1802 includes a geometric representation of a venue, including a seating area 1804, a stage 1806, and speakers 1808) (Winton – Figures 18-21 and column 22 lines 3-15), and the system comprising:
at least one loudspeaker attached to the entertainment venue (read as speakers 1808) (Winton – Figures 18-21 and column 22 lines 3-15); and
a server associated with the entertainment venue (read as in-vehicle computing system 109 may be communicatively coupled to additional devices operated and/or accessed by the user but located external to the vehicle 102, such as one or more external devices 150; external devices may include a server computing system) (Winton – column 4 lines 57-67) being programmed to: communicate with a mobile device associated with a vehicle occupant (read as user interface 1800 may be presented on a display of in-vehicle computing system 109; mobile device 128 of Figure 1 and/or a display associated with any of the computing devices) (Winton – Figures 18-21); and enable access to the at least one loudspeaker to position the at least one loudspeaker in a vehicle in response to the mobile device being authenticated with the server (read as external device interface 212 of in-vehicle computing system 200 may be coupled to and/or communicate with one or more external devices 240 located external to vehicle 201) (Winton – column 7 lines 23-64). 
Regarding claim 2 as applied to claim 1, Winton further teaches wherein the server is further programmed to enable the mobile device to control audio related properties of an audio output signal provided by the at least one loudspeaker (read as external device interface 212 of in-vehicle computing system 200 may be coupled to and/or communicate with one or more external devices 240 located external to vehicle 201) (Winton – column 7 lines 23-64).
Regarding claim 3 as applied to claim 1, Winton further teaches wherein the at least one loudspeaker includes a first loudspeaker and a second loudspeaker, and wherein at least one of the first loudspeaker and the second loudspeaker is a tactile transducer (read as audio system 232 may include one of more acoustic reproduction devices including electromagnetic transducers such as speakers) (Winton – column 8 lines 47-57 and column 13 lines 17-27).
Regarding claim 4 as applied to claim 3, Winton further teaches wherein the first loudspeaker and the second loudspeaker provide a stereo audio output signal in the vehicle after the mobile device is authenticated with the server (read as adjusting audio output in a vehicle includes presenting a user interface via a display in the vehicle, receiving user input to the user interface requesting one or more adjustments to the audio output in the vehicle, the one or more adjustments including a geometric parameter of a simulated listening environment, and transmitting instructions to one or more speakers of the vehicle for performing the one or more requested adjustments to audio output in the vehicle) (Winton – column 1 lines 45-53 and column 7 lines 23-64).
Regarding claim 5 as applied to claim 1, Winton further teaches wherein the server is further programmed to receive a request to pair the mobile device with the server (read as in-progress syncing/pairing operation; a device syncing/pairing state) (Winton – column 16 lines 25-43 and column 26 lines 57-67).
Regarding claim 8 as applied to claim 1, Winton further teaches wherein the at least one loudspeaker is attached to a housing having a lock at the entertainment venue (read as speakers 1808) (Winton – Figures 18-21 and column 22 lines 3-15).

Regarding claim 11, Winton teaches a system for providing an immersive audio experience at an entertainment venue (read as adjusting one or more characteristics of sound output; interactive element 1802 includes a geometric representation of a venue, including a seating area 1804, a stage 1806, and speakers 1808) (Winton – Figures 18-21 and column 22 lines 3-15), the system comprising:
a first loudspeaker and a second loudspeaker attached to the entertainment venue (read as speakers 1808) (Winton – Figures 18-21 and column 22 lines 3-15); and
a server associated with the entertainment venue (read as in-vehicle computing system 109 may be communicatively coupled to additional devices operated and/or accessed by the user but located external to the vehicle 102, such as one or more external devices 150; external devices may include a server computing system) (Winton – column 4 lines 57-67) being programmed to:
communicate with a mobile device associated with a vehicle occupant (read as user interface 1800 may be presented on a display of in-vehicle computing system 109; mobile device 128 of Figure 1 and/or a display associated with any of the computing devices) (Winton – Figures 18-21); and
enable access to the first loudspeaker and the second loudspeaker to position the first loudspeaker and the second loudspeaker in a vehicle in response to the mobile device being paired with the server (read as adjusting audio output in a vehicle includes presenting a user interface via a display in the vehicle, receiving user input to the user interface requesting one or more adjustments to the audio output in the vehicle, the one or more adjustments including a geometric parameter of a simulated listening environment, and transmitting instructions to one or more speakers of the vehicle for performing the one or more requested adjustments to audio output in the vehicle) (Winton – column 1 lines 45-53 and column 7 lines 23-64).
Regarding claim 12 as applied to claim 11, Winton further teaches wherein the server is further programmed to enable the mobile device to control audio related properties of an audio output signal provided by the first loudspeaker and the second loudspeaker (read as external device interface 212 of in-vehicle computing system 200 may be coupled to and/or communicate with one or more external devices 240 located external to vehicle 201) (Winton – column 7 lines 23-64).
Regarding claim 13 as applied to claim 11, Winton further teaches wherein the first loudspeaker and the second loudspeaker provide a stereo audio output signal in the vehicle after the mobile device is authenticated with the server (read as adjusting audio output in a vehicle includes presenting a user interface via a display in the vehicle, receiving user input to the user interface requesting one or more adjustments to the audio output in the vehicle, the one or more adjustments including a geometric parameter of a simulated listening environment, and transmitting instructions to one or more speakers of the vehicle for performing the one or more requested adjustments to audio output in the vehicle) (Winton – column 1 lines 45-53 and column 7 lines 23-64).
Regarding claim 14 as applied to claim 11, Winton further teaches wherein the server is further programmed to receive a request to pair the mobile device with the server (read as in-progress syncing/pairing operation; a device syncing/pairing state) (Winton – column 16 lines 25-43 and column 26 lines 57-67).

Regarding claim 20, Winton teaches a system for providing an immersive audio experience at an entertainment venue (read as adjusting one or more characteristics of sound output; interactive element 1802 includes a geometric representation of a venue, including a seating area 1804, a stage 1806, and speakers 1808) (Winton – Figures 18-21 and column 22 lines 3-15), the system comprising:
a server associated with the entertainment venue (read as in-vehicle computing system 109 may be communicatively coupled to additional devices operated and/or accessed by the user but located external to the vehicle 102, such as one or more external devices 150; external devices may include a server computing system) (Winton – column 4 lines 57-67);
at least one loudspeaker positioned in a vehicle (read as audio output via speakers 112) (Winton – Figure 1 and column 5 lines 15-25); and
a mobile device associated with an occupant of the vehicle (read as user interface 1800 may be presented on a display of in-vehicle computing system 109; mobile device 128 of Figure 1 and/or a display associated with any of the computing devices) (Winton – Figures 18-21) and programmed to interface with the server to enable audio from a performance at the entertainment venue to be transmitted and played back via one of the at least one loudspeaker in the vehicle and the mobile device after the server authenticates the mobile device (read as adjusting audio output in a vehicle includes presenting a user interface via a display in the vehicle, receiving user input to the user interface requesting one or more adjustments to the audio output in the vehicle, the one or more adjustments including a geometric parameter of a simulated listening environment, and transmitting instructions to one or more speakers of the vehicle for performing the one or more requested adjustments to audio output in the vehicle) (Winton – column 1 lines 45-53 and column 7 lines 23-64).

Allowable Subject Matter
Claims 6-7, 9-10, and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101. The examiner can normally be reached Monday - Friday 8:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL G GONZALES/          Primary Examiner, Art Unit 2648